Order entered January 6, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01707-CV


       IN THE INTEREST OF L.T.H., R.R.H., AND A.W.H., MINOR CHILDREN


                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-55534-06

                                         ORDER
       Appellee Robert Harvey’s Unopposed Motion to Extend Time to File Motion for

Rehearing for fifteen days until January 17, 2014 is hereby GRANTED.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE